Citation Nr: 1200655	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1964 to November 1967.  As detailed below, there may be additional unverified periods of service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in pertinent part, denied the Veteran's claims for service connection for tinnitus and bilateral hearing loss.

The Veteran withdrew his request for a hearing in April 2010.

The issue of entitlement to service connection for an enlarged heart was raised by the Veteran in a March 2006 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that the Veteran may have periods of active duty service after 1967 that have not been verified.

The Veteran asserts that service connection is warranted for tinnitus and bilateral hearing loss as a result of acoustic trauma sustained during his National Guard service.  National Guard treatment records contain multiple audiological examinations.  These audiological examinations document left ear hearing loss in February 1988 and right ear hearing loss in May 2001.  See 38 C.F.R. § 3.385 (2011).  The Veteran's duty status during these periods is unknown.
.
Verification of these apparent National Guard service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110 (2011).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

In an April 2010 Informal Hearing Presentation, the Veteran's representative reported that the Veteran was receiving treatment for his claimed disabilities from the VA facility in Brooklyn.  Records dated through August 2008 are located in the claims file and there are no updated electronic treatment records.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard and obtain a copy of any treatment records related to this service.  The record suggests that the Veteran had served with the 101st Cavalry.  In doing so, VA should contact the Adjutant General of the State of New York and the Department of the Army. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army National Guard. 

All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the file. If these records are unavailable, this should also be documented in the claims file. 

2.  The RO/AMC should obtain the Veteran's VA treatment records, including for any treatment received at the VA facility in Brooklyn, as identified by the Veteran's representative in the April 2010 Informal Hearing Presentation.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for service connection remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



